Citation Nr: 9926900	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-37 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for dysthymia, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active service from December 1961 to April 
1966 and from April 1968 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas which, in pertinent part, denied an increased 
evaluation above 10 percent disabling for dysthymia.  The 
veteran timely perfected his appeal of this decision in 
November 1995.  

A death certificate on file reflects that the veteran died on 
July [redacted], 1997, while the matter was pending.  The 
appellant is his widow.  The appellant filed a claim for accrued 
benefits on July 21, 1997, wherein she stated her intention to 
continue the veteran's appeal pending with the Board in 
regards to his dysthymia claim.  

By rating decision of September 1997, the RO granted 
appellant's claim for an increased evaluation of the 
veteran's dysthymia to 50 percent disabling for the purpose 
of accrued benefits. 


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1997.

2.  At the time of the veteran's death he had a perfected 
appeal pending for an increased rating for his service-
connected dysthymia.

4.  Based on evidence on file at the time of the veteran's 
death, his dysthymia was manifested predominantly by moods of 
anger and depression, with affect appropriate to content; 
thought processes and associations which were logical and 
tight, with no loosening of associations nor any confusion; 
no gross impairment in memory and no hallucinations or 
delusions, but with considerable social isolation and 
industrial impairment present.  


CONCLUSION OF LAW

An evaluation in excess of 50 percent for dysthymia, for the 
purpose of accrued benefits, is not warranted. 38 U.S.C.A. 
§§ 1155, 5107(a), 5101, 5121 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.321(b)(1), 3.1000, 4.1, 4.2, 4.7. 4.10, 4.129, 
4.130 Diagnostic Code 9405 (1995), Diagnostic Codes 9433 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Legal Principles

38 U.S.C.A. § 5107(a) (West 1991) mandates that a claim be 
well grounded. A claim for accrued benefits is derivative in 
nature.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1994).  
In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the 
United States Court of Appeals for the Federal Circuit held 
that, together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 & 
Supp. 1998) compel the conclusion that for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to accrued benefits under existing ratings 
or decisions (comporting with Zevalkink that an "accrued 
benefits claim is derivative").  In this matter, the veteran 
had perfected his appeal of this matter at the time of his 
death, and by statute, the appellant now takes the veteran's 
claim as it stood on the date of his death.  Zevalkink, Supra 
at 1242 (Fed. Cir. 1996).

Thus, where there was a claim pending on the date of the 
veteran's death, there may legally be a claim for accrued 
benefits if, as here, the accrued benefits claim is timely 
filed (within one year of death under 38 U.S.C.A. § 5121(c) 
(West 1991 & Supp. 1998).  Since the accrued benefits claim 
is derivative in nature, whether the accrued benefits claim 
is well-grounded, within the meaning of 38 U.S.C.A. § 
5107(a), rests upon the well-groundedness of the veteran's 
underlying claim. In simpler terms, the well groundedness of 
a claim for accrued benefits depends upon whether the 
veteran's underlying claim was well-grounded.

A claim for an increased rating is a new claim, not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) and Stanton v. Brown, 5 Vet. App. 563, 565 
(1993).  A veteran's assertion of an increase in severity of 
a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily mandated duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).

Accordingly, the veteran's underlying claim for increased 
rating, pending at his death, was well grounded and, thus, 
the accrued benefits claim based upon the prior increased 
rating claim is likewise well-grounded.  Previously, the 
maximum period of time for payment of accrued benefits was 
for one year prior to death.  However, under Section 507, 
Title V, of Public Law 104-275, which became effective 
October 9, 1996, the period of time for payment of accrued 
benefits is two years prior to death.

Generally, once a well-grounded claim has been submitted, 38 
U.S.C.A. § 5107(a) (West 1991) mandates a VA duty to assist 
in developing all pertinent evidence.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Since the veteran perfected his original claim, no request 
for additional evidence has been made, other than to obtain 
VA outpatient treatment records and VA examinations which are 
now on file.  However, the accrued benefit claim is a 
separate appeal.  This requires not only that accrued 
benefits claim be separately well-grounded but it also gives 
rise to separate duty to assist considerations.

38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.1000 (1998) specifically provide that accrued benefits 
are payable under either (a) "existing ratings or decisions", 
or (b) "based on evidence in the file at the date of death." 
In this case, there is no allegation that accrued benefits 
are warranted under "existing ratings or decisions" and, 
thus, entitlement to accrued benefits in this case must be 
based on evidence in the file at the date of death.

Accordingly, since the duty to assist is limited in accrued 
benefits claims to the evidence on file, (as discussed above) 
there is no further duty to assist in this case.

Factual Background

In February 1994, the veteran underwent a VA psychiatric 
examination, which revealed that he took Xanax, but was not 
receiving any psychiatric treatment.  His complaints included 
sleep problems, whereby he only slept about 4 to 6 hours a 
night, and had occasional nightmares.  He indicated that he 
awoke at night worried about his skin lesions, and blamed the 
skin disorder for two broken marriages.  He claimed to 
overreact to noises and disliked crowds.  He lived with this 
two year old daughter and reported having been married three 
times.  He claimed his first marriage lasted about two and a 
half years, while his second and third marriages only lasted 
a few months but he did not attribute the break-up of any of 
his marriages to his psychiatric disorder.  He gave a history 
of working at an airport for 32 years.  He indicated that he 
was very close to his daughter and enjoyed fishing, and did 
some socializing with friends.  He was not very specific 
about describing his problems to the examiner, and did not 
display significant anxiety.  He was mildly depressed and his 
affect was appropriate to content.  

His thought processes and associations were logical and 
tight, with no loosening of associations nor any confusion 
noted.  No impairment in memory was noted and he was oriented 
times three.  Hallucinations were not complained of and no 
delusional material was noted.  His insight was limited and 
judgment was adequate.  He was found to be competent and not 
in need of psychiatric hospitalization.  He denied suicidal 
ideation.  He was diagnosed with dysthymic disorder secondary 
to dermatological condition.  

In May 1995 the veteran underwent a VA psychiatric 
examination, wherein he complained of having lost a job due 
to his skin condition, and also was involved in a custody 
battle for his daughter.  He had lost his long-term job at an 
airport due to the company losing its contract, and he had 
worked through a temporary service.  He described himself as 
depressed, with the severity depending on how bad he let 
things get to him.  He indicated that he was more than mildly 
depressed, and reported occasional suicidal ideations, but no 
attempts.  He lived alone and when not working he isolated 
himself.  He cared for this three-year-old daughter when she 
visited.  

On mental status examination, the veteran was a casually 
groomed individual who conversed readily with the examiner.  
He focused a great deal on his eczema problem, and showed 
numerous photographs of his skin disorder.  He appeared 
somewhat dysphoric throughout the examination.  The 
predominant mood was of depression, with affect appropriate 
to content.  His thought processes and associations were 
logical and tight, with no loosening of associations nor was 
any confusion noted.  No impairment in memory was noted and 
he was oriented times three.  Hallucinations were not 
complained of and no delusional material was noted.  His 
insight and judgment were adequate.  He was found to be 
competent and not in need of psychiatric hospitalization.  He 
denied suicidal ideation.  He was diagnosed with dysthymic 
disorder secondary to eczema.

In April 1996, a physician advised that the veteran should 
not work due to a nonservice-connected heart condition.  At 
the time, the veteran was working as a baggage handler.  

The report from a May 1996 VA examination revealed complaints 
that it was very difficult dealing with his open lesions and 
that he was very tired of answering questions from people 
about the eczema.  He complained that it was very difficult 
to hide this condition from the public.  He reported a 
considerable amount of depression, but indicated that if his 
mind was occupied, the depression was not so severe.  
However, he said that if he had to change his dressing or 
focus on his condition, then he became very depressed and 
said that it sometimes would bring tears to his eyes.  He 
stated that overall he felt very depressed.  He said that his 
appetite varied and he had lost 35 pounds in the past year.  
His sleep was okay with medication, but there were times when 
he arm awoke due to his skin condition.  He reported 
considerable anhedonia, stating he didn't have a life, and 
denied suicidal ideations, but stated that his job "would do 
it" for him.  He reported living alone and had worked as a 
baggage handler at the airport, although he had been laid off 
a year ago but worked for a different company in the past 
year.  When not at work, he spent most of his time at home.  
He spent a good deal of time with his four and a half year 
old daughter, who spent half her time with him.  He indicated 
that they got along great, but that other people were afraid 
to associate with him because they were afraid they might 
catch what he had.  

On mental status examination he was noted to be a casually 
groomed individual, who made minimal eye contact during the 
conversation.  He expressed considerable frustration about 
the problems he had to endure and the feeling that he had 
never been adequately treated or diagnosed.  The predominant 
moods were of anger and depression and affect was appropriate 
to content.  His thought processes and associations were 
logical and tight, with no loosening of associations nor any 
confusion noted.  No gross impairment in memory was noted and 
he was oriented times three.  Hallucinations were not 
complained of and no delusional material was noted.  His 
insight and judgment were adequate.  He was found to be 
competent and not in need of psychiatric hospitalization.  He 
denied suicidal ideation.  He was diagnosed with dysthymic 
disorder secondary to eczema.  The examiner opined that he 
could not find enough evidence suggesting that the veteran 
was unemployable on the basis of the psychiatric disorder, 
diagnosed above, but indicated that the veteran clearly had 
some job difficulties due to the eczema, and those job 
difficulties contributed to his depression.  

By rating decision of September 1997, the RO granted an 
increased evaluation of the veteran's dysthymia to 50 percent 
disabling for the purpose of accrued benefits.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, while the veteran's 
appeal was pending.  Under the revised regulations, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  38 C.F.R. § 4.16(c) has also been removed 
from the revised regulations.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
unless it has retroactive effect, a new law or VA regulation 
is not applicable to a claimant where it is less favorable, 
requiring VA adjudication of a claim under both the new and 
old versions to determine the extent to which each may be 
more favorable.  DeSousa v. Gober, 10 Vet App 461, 467 (1997) 
(citing Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)).

Under the rating criteria in effect prior to November 7, 
1996, a 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9433 (1998). 

A 50 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. Part 4, Diagnostic 
Code 9433 (1998). 
 
Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, the 
severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129. (1995).

Also under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, social 
integration is one of the best evidences of mental health and 
reflects the ability to establish (together with the desire 
to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (1995).  Two of the most important 
determinants of psychiatric disability are time lost from 
gainful work and a decrease in the work efficiency.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability.  The record of the history and complaints are 
only preliminary to the examination report.  The report and 
the analysis of the symptomatology and full consideration of 
the whole history are the determining factors.  38 C.F.R. § 
4.130 (1995).

Under the "old" criteria, the veteran's dysthymic disorder 
was evaluated under DC 9405, where a 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9405 (1995). 

A 50 percent evaluation was warranted if the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment. 38 C.F.R. Part 4, 
Diagnostic Code 9405 (1995). 

Upon review of the evidence, and application of the pertinent 
laws most favorable to the appellant, the Board finds that an 
increased evaluation above the currently assigned 50 percent 
evaluation is not warranted for the veteran's dysthymia, for 
accrued benefits purposes.  While the evidence reveals that 
the veteran had what could best be classified as 
"considerable" social and industrial impairment due to his 
psychiatric distress stemming from his skin disorder, which 
warrants a 50 percent evaluation under the "old" criteria, 
he did not demonstrate psychoneurotic symptoms such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment, or severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people.  To the contrary, the 
record reveals that he continued in steady employment and 
maintained an excellent relationship with his daughter, 
despite the severe skin disorder (rated 50 percent disabling 
at his death), which caused him considerable distress.  
Throughout the record, his psychological evaluations did not 
reveal significant psychoneurotic symptoms, with no loosening 
of associations, confusion, impairment in memory, suicidal 
thought or hallucinations found on the past three VA 
examinations.  His affect, which was consistently noted to 
involve anger and depression, was also consistently 
appropriate to content.  Thus, the record demonstrates that 
the veteran's dysthymia did not approach the criteria for a 
70 percent evaluation under the "old" regulations.

Furthermore, the record also indicates that his symptoms did 
not fulfill the criteria for a 70 percent evaluation under 
the "new" regulations.  To the contrary, the evidence 
reveals that in spite of his obvious psychiatric distress 
from his disfiguring skin condition, he did not develop such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, which caused social and 
industrial impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  Given his unfortunate circumstances, which admittedly 
resulted in significant social isolation due to his physical 
condition, the evidence shows that the veteran was able to 
function remarkably well in social and occupational 
situations.  His occupational and social impairment that was 
present has already been contemplated by the 50 percent 
evaluation currently in effect, but was not shown to approach 
that of the criteria for a 70 percent evaluation under any of 
the pertinent criteria.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990). 

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the appellant. 


ORDER

A disability rating greater than 50 percent for dysthymia, 
for the purpose of accrued benefits, is denied.


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals



 

